Opinion by
Judge Pryor:
General Statutes 1881, ch. 29, art. 6, § 1, impose as the punishment for maiming a term in the state prison.for the period of not less than one nor more than five years. The offense of biting off the lip is directly within the provisions of the act, and the mere fact that the crime is designated as mayhem can not affect the finding, as the facts are distinctly alleged and the punishment fixed by the statute asked to be imposed. It is alleged that the accused is guilty of mayhem, viz.: that he unlawfully bit off the lip of one, Abe Hazel, contrary to the statute. The offense charged was made known to the accused, and the verdict under the proof could not have been otherwise. The instruction as to self-defense was given by the court and the accused had a fair and impartial trial.
Judgment affirmed.